[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1544

                        UNITED STATES,

                          Appellee,

                              v.

             MIGUEL RODRIGUEZ COLON, a/k/a CHIVI,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.

   Luis Rafael Rivera on brief for appellant.
   Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney, on brief for appellee.

June 14, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that the district court did not clearly err
in sentencing defendant based on the drug quantity to which he
specifically pled guilty.  Given defendant's plain admissions
at the plea hearing and the lack of a developed challenge to
the validity of the plea, defendant will not now be heard to
argue about the drug quantity.  See United States v. Martinez-
Martinez, 69 F.3d 1215, 1224 (1st Cir. 1995).  The district
court was not required, on the record before it, to adopt
defendant's revised, post-plea version of his involvement with
the drug shipment.
          Affirmed.  See 1st Cir. Loc. R. 27.1.